Exhibit 99.1 JOINT FILING AGREEMENT The undersigned hereby agree that the statement on Schedule 13G with respect to the common stock, par value $0.01 per share, of Ceres, Inc. dated February 13, 2013, is, and any amendments thereto(including any filings on Schedule 13D with respect to the Common Stock) signed by each of the undersigned shall be, filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended. THE AMBERGATE TRUST By: /s/ Stephen Robert Lowe Name: Stephen Robert Lowe, as authorized signatory for The Ambergate Trust By: /s/ Emma Caroline Roberts Name: Emma Caroline Roberts, as authorized signatory for The Ambergate Trust ROTHSCHILD TRUST GUERNSEY LTD (AMBERGATE) By: /s/ Stephen Robert Lowe Name: Stephen Robert Lowe By: /s/ Emma Caroline Roberts Emma Caroline Roberts THE LYNDA DE LOGI TRUST By: /s/ * Eileen M. Day, as Trustee F/B/O The Lynda De Logi Trust, *By: /s/ Anne G. Plimpton Attorney-in-Fact Dated: February 13, 2013
